Requestor:   Bradford H. Brinton, Esq., Town Attorney Town of Chesterfield 12A Front Street Keesville, N Y 12944
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a town attorney and a mayor of a village may be members of a joint youth commission established by agreement of three municipalities.
Municipal cooperation is authorized by Article 5-G of the General Municipal Law. These provisions permit two or more municipalities to provide jointly any service and exercise jointly any function or power. General Municipal Law § 119-n(c). The legislative bodies of the participating municipalities may establish a joint board including representatives of each participant or may themselves control the joint service. Id., § 119-o(c). In either case, the legislative body controls that municipality's policies. Since the legislative body has ultimate control over the joint board which essentially serves as its representative, in our view, a member of the legislative body may serve on the board — in this case, the mayor as a member of the board of trustees. The legislative body might desire such membership in order to have direct representation on the joint board. Under this scheme, legislators serving on joint boards would not be precluded from participating in legislative decisions concerning the joint service. They serve as the legislature's representative.
Section 3-300(3) of the Village Law, prohibiting a person from holding an elective and an appointive office, is not an impediment in that membership on the joint board is not a village office. In any event, members of the board of trustees may be members of boards and commissions. Village Law § 3-303(3).
We see no reason why the town attorney may not serve on a joint board. He or she is in a good position to advise the town board concerning the status of the project and to receive direction from the board.
We conclude that local legislators and a municipal attorney may serve as members of a joint youth commission.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.